Journal Entries (1824-27): Journal3: (1) Motion to appear and go without bail overruled *p. 475; (2) recognizance taken *p. 476; (3) rule to declare and to plead *p. 485. Journal 4: (4) Continued MS p. 12; (5) issue ordered sent to circuit court for trial MS p. 44; (6) issue ordered sent to circuit court for trial MS p. 121; (7) stricken from docket MS p. 142.
Papers in File: (i) Precipe for capias and order for bail; (2) affidavit for bail; (3) capias, and return; (4) recognizance; (5) bail piece; (6) declaration; (7) stipulation extending time to plead; (8) plea of not guilty; (9-10) precipes for subpoenas; (11) subpoena; (12) precipe for transcript; (13) precipe to clerk of circuit court for subpoena; (14) circuit court subpoena; (15) transcript of pleadings and of order sending issues to circuit court for trial; (16) receipt for transcript; (17) grounds for continuance; (18) affidavit for continuance; (19) transcript of pleadings and of order sending issues to circuit court for trial; (20) circuit court subpoena; (21) discontinuance.
1824-36 Calendar, MS p. 48.